
	
		II
		112th CONGRESS
		1st Session
		S. 7
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Reid (for himself,
			 Mr. Durbin, Mr.
			 Brown of Ohio, Mrs.
			 Gillibrand, Mrs. Boxer, and
			 Mr. Lautenberg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reform the Federal tax code.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Comprehensive and Fair Tax Reform
			 Act.
		2.Sense of the
			 SenateIt is the sense of the
			 Senate that Congress should—
			(1)simplify and
			 shrink the tax code to reduce burdens on taxpayers and businesses;
			(2)eliminate
			 wasteful tax breaks for special interests and remove corporate tax
			 loopholes;
			(3)get rid of extra
			 tax breaks for millionaires and billionaires; and
			(4)crack down on
			 cheaters and close the tax gap.
			
